IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30704


    CARL BERNOFSKY, DR.,

                                          Plaintiff-Appellant,

                              versus

    ADMINISTRATORS OF THE TULANE EDUCATIONAL FUND,

                                          Defendant-Appellee.

       Appeal from the United States District Court for
               the Eastern District of Louisiana
                    (USDC No. 98-CV-2102-C)
   _______________________________________________________
                         April 10, 2001

Before KING, Chief Judge, REAVLEY and JONES, Circuit Judges.

PER CURIAM:*

    The judgment of the district court is affirmed.              The

decision of that court against recusal is upheld for the

reasons given by that court’s order.      On the merits, even if

Tulane’s response to the requests for reference be considered

as adverse employment actions, there was no error of any

significance and Bernofsky presents no evidence of improper

motive or defamation.


    *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
AFFIRMED.




            2
KING, Chief Judge, dissenting:



       With respect, I disagree with the panel majority on the matter

of Judge Berrigan’s recusal.     A reasonable person would view the

summer teaching assignment in Greece that Tulane Law School offered

to Judge Berrigan, along with $5500 to cover her expenses, as

something of a plum.    She accepted that assignment in the midst of

this    litigation   against   the       Administrators   of   the   Tulane

Educational Fund, indeed on the eve of her decision to grant

summary judgment in favor of the Fund.           Under the circumstances

(and with a record devoid of any evidence of attenuation in the

relationship between the Fund and the Law School), I think that a

reasonable person might question her impartiality. I would reverse

the judgment and remand with instructions to send the case to

another judge.




                                     3